Citation Nr: 9917598	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-49 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1981.  He has unverified service from March 1983 to 
March 1986, with service records showing treatment and 
examinations from December 1982 to May 1987.  This case comes 
before the Board of Veterans' Appeals (Board) from a rating 
decision of the St. Cloud, Minnesota Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board notes that the veteran has attempted to reopen a 
claim for service connection for migraines and has alleged 
entitlement to service connection for obsessive compulsive 
disorder and entitlement to nonservice connected pension in 
July 1997.  These matters are referred to the RO for further 
development.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for PTSD.  He alleges he was exposed to 
several stressors that triggered his claimed disorder.  First 
he alleges that while he was traveling in a convoy towards 
Hornfeld Germany with the 2nd/32nd Armor Battalion in the fall 
or winter between 1979 and 1981, when the truck in front of 
him overturned, killing his friend by the first name of 
"James."  He further alleged having been in close calls 
when driving a bulldozer too close to the edge of a cliff at 
night; of being in a jackknifing vehicle in the runway path 
of a jet taking off and of flipping over a bulldozer.  He 
does not allege, nor is there evidence of, involvement in 
combat.

Service medical records contain no evidence relating to the 
claimed stressors, nor to any psychiatric problems.  In VA 
treatment records from 1997 to 1998, he has alleged that he 
got into legal trouble during his second period of active 
duty, including driving under intoxication in October 1984 
and confinement at Camp Pendleton in August and October 1985.  
There are at present, no service personnel records associated 
with the claims file verifying his claimed problems.  

The report from a September 1995 VA examination diagnosed 
alcohol dependence, early partial remission and personality 
disorder, not otherwise specified.  An extensive record of 
antisocial behaviors, violence and alcohol abuse was noted.  
Although the examiner noted the incident of the truck 
accident inservice in the clinical history, and complaints of 
nightmares and intrusive thoughts, the examiner opined that 
the veteran did not meet the DSM-IV-R criteria for PTSD at 
the time.  The diagnostic psychosocial and environmental 
problems listed stressors such as separation from wife and 
children; homelessness, unemployment, inadequate finances, 
and multiple arrests and incarcerations.  

VA treatment notes reveal extensive treatment for psychiatric 
problems.  In September 1995 he was assessed with PTSD.  In 
December 1995, he was noted to be using alcohol and crack and 
reported "anger problems."  He was again assessed with 
PTSD.  In July 1996 differential diagnoses of depression, 
questionable bipolar disorder and PTSD were rendered.  A July 
1996 social work assessment also noted complaints of PTSD, 
bipolar disorder and obsessive compulsive disorder.  In 
August 1996 he was referred to a duel diagnosis program.  

A December 1996 progress note indicated that the treating 
clinical psychologist determined that the veteran meets the 
DSM IV criteria for PTSD based upon the history given of 
significant trauma in the claimed truck accident in 1979 
wherein he allegedly witnessed a friend die.  The 
psychologist also diagnosed symptoms of PTSD, with a 
secondary diagnosis of excessive compulsive disorder and drug 
and alcohol abuse, secondary.  A history of bipolar disorder 
was also noted in this December 1996 progress note.  

In August 1997, the veteran underwent a VA examination by two 
psychiatrists.  The complaints included sleep problems; 
difficulty concentrating; anger outbursts, including violence 
towards family members; depression and a claimed suicide 
attempt.  Regarding his alleged stressor of the truck 
accident, he now believed that it had occurred either in the 
winter of 1979 in the spring or summer of 1980, but was 
unclear as to when it happened.  He described the incident as 
occurring in Germany on training mission towards Hornsfeld.  
He described the vehicle as flipping over, throwing two 
individuals from the truck, and killing his friend.  He 
complained of current and intrusive recollections of the 
event and avoidance of reminders.  He complained of 
difficulty falling asleep, irritability, outbursts of anger, 
hypervigilant and poor concentration.  Depression was 
described as coming and going.  A past history of "bipolar 
illness" was noted, as were aspects of depression.  The 
examiners indicated that they were unable to verify the 
actual stressors which are required to establish service 
connected PTSD, but concurred that the symptoms were 
consistent with PTSD.  The diagnoses rendered included 
depression, not otherwise specified; cocaine dependence and 
alcohol dependence in remission.  A September 1997 addendum 
to the August 1997 clarified that the veteran meets all of 
the DSM IV criteria for PTSD, subject to the stressor of the 
truck accident requiring verification.  This addendum stated 
that the diagnosis of PTSD should be added to the Axis I 
diagnosis.

VA treatment notes from 1997 through 1998 noted ongoing 
treatment for psychiatric problems, that included PTSD.  
These include records from an October 1997 hospitalization 
that now appear to raise stressors involving three near miss 
episodes described in his contentions above, in addition to 
the truck accident.  

Upon review of the evidence, the Board finds that further 
development is warranted. In this case, the veteran's claimed 
stressors, including the claimed stressor of witnessing a 
fatal truck accident on convoy in Germany between 1979 and 
1981 have yet to be verified.  In particular, it is noted 
that there has been no attempt to verify the veteran's 
stressors with the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the United 
States Army & Joint Services Environmental Support Group 
(ESG)) or other appropriate organization.  Further, 
additional information regarding accidents in the veteran's 
unit could possibly be obtained from the National Archives 
and Records Administration (NARA), and the duty of the 
veteran's unit should be obtained if possible.  However, the 
evidence does not reveal that an attempt was made to obtain 
these records.  The Board also believes that he should be 
afforded an opportunity to furnish information with regard to 
his alleged stressors that is more specific than that he has 
already provided to the RO.

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
psychiatric disorder, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  All pertinent VA and private medical 
treatment records subsequent to February 
1998, not already obtained, should be 
obtained and associated with the claims 
file. 

3.  The RO should arrange for a 
representative of the VA to contact the 
veteran with regard to developing 
specific information concerning the 
stressor incidents, which he claimed that 
he experienced during active duty.  The 
veteran should be requested to furnish 
additional information with regard to the 
events and incidents he cites as 
stressors; in particular, the RO should 
advise him that he should furnish 
information as specific as possible as to 
the names, dates, and places of such 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  the persons involved therein.  
Specifically, he should be requested to 
provide additional information with 
respect to his claims of the witnessed 
truck fatality, the close calls with the 
bulldozer including the cliff episode and 
the overturning and the jackknifing 
vehicle episode at the airfield.  

4.  The veteran is hereby advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He should also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He is further advised that failure to 
respond may result in adverse action.

5.  Thereafter, the RO should contact the 
NARA, ATTN:  NCPNA-O, 9700 Page 
Boulevard, St. Louis, Missouri 63132, and 
request copies of any reports for the 
veteran's unit pertinent to the events 
identified in the statements of the 
veteran. 

6.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and all 
associated documents should be sent to the 
U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) [previously the 
United States Army and Joint Services 
Environmental Support Group (ESG)], 7798 
Cissna Road, Springfield, VA 22150.  They 
should be requested to provide any 
information, which might corroborate the 
veteran's alleged stressors.  

7.  If, and only if, the RO determines 
that the evidence does not verify the 
truck accident stressor, but establishes 
the occurrence of another alleged 
stressor or stressors, then the RO should 
schedule the veteran for a comprehensive 
VA psychiatric examination to be 
conducted by an examiner who has never 
previously examined or treated the 
veteran, if possible, to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
this examination.  The examination report 
should reflect review of pertinent 
material in the claims file.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
PTSD and whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied under DSM-IV.  The 
examination report should reflect review 
of the claims file.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished. 

8.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

9.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD.  If the 
action is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions and 
reflects detailed reasons and bases for 
the decision reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  


The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










